ORDER
PER CURIAM.
On direct appeal, Elbert D. Ellis appeals the judgment and sentences entered upon his convictions by a jury of kidnapping, Section 565.100 RSMo 1994, first degree robbery, Section 569.020 RSMo 1994, and attempted first degree robbery, Section 564.011 RSMo 1994.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).
In this consolidated matter, Ellis also appeals from the denial of his 29.15 motion after an evidentiary hearing. We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact were not clearly erroneous. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. The motion court’s judgment is affirmed pursuant to Rule 84.16(b).